Citation Nr: 1403761	
Decision Date: 01/28/14    Archive Date: 02/10/14

DOCKET NO.  10-30 581	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for the service-connected degenerative joint disease of the lumbar spine.

2.  Entitlement to a separate compensable disability rating for neurological manifestations of the service-connected degenerative joint disease of the lumbar spine.

3.  Entitlement to service connection for an innocently acquired psychiatric disability, to include posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for tremors, to include as secondary to medication used to treat a service-connected disability.

5.  Entitlement to a compensable rating for the service-connected concretions of both eyes.



REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

H. Seesel, Counsel


INTRODUCTION

The Veteran had active service from January 1986 until June 1991. 

This case initially came before the Board of Veterans' Appeals (BVA or Board) on appeal from December 2009, January 2010 and September 2010 rating decisions of the RO. 

The Board previously considered the appeal in January 2013.  In that decision, the Board assigned an increased rating of 20 percent for the service-connected degenerative joint disease of the lumbar spine, effective on July 19, 2009; denied an evaluation in excess of 20 percent for the service-connected degenerative joint disease of the lumbar spine; denied entitlement to a separate evaluation for neurological manifestations of the service-connected degenerative joint disease of the lumbar spine; denied service connection for an ingrown toenail; and determined that new and material evidence had not been received to reopen the claim of service connection for irritable bowel syndrome.  

The Board reopened the claim of service-connection for an innocently acquired psychiatric disorder and remanded the reopened claim along with the claims of service connection for tremors and for an increased evaluation for the service-connected concretions of both eyes for additional development of the record.  

The Veteran appealed the decision to the extent that it denied entitlement to an evaluation in excess of 20 percent for the service-connected degenerative joint disease of the lumbar spine and a separate evaluation for neurological manifestations of the service-connected degenerative joint disease of the lumbar spine to the United States Court of Appeals for Veterans Claims (Court).  

In an Order dated in July 2013, the Court granted a Joint Motion for Remand submitted by the parties in the case and vacated the pertinent portions of the January 2013 decision.  

The terms of the Joint Motion for Remand were incorporated by the Court in its Order and, thus, are binding upon VA, including the Board.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  The case was subsequently returned to the Board for appellate review. 

After considering the Joint Motion, the Board finds that additional development is necessary.

The Virtual VA and VBMS files have been reviewed.

Accordingly, these matters are being remanded to the RO.  VA will notify the Veteran if further action is required on his part.


REMAND

Although the Board sincerely regrets the additional delay, it is necessary to remand these claims.  

The Joint Motion indicated that the Board relied upon an August 2010 VA examination that lacked sufficient information to rate the claim.  

Specifically, the Joint Motion explained that the August 2010 VA examination did not discuss what effect, if any, the prescribed pain medication had on the Veteran's range of motion and neurological testing.  Accordingly, another VA examination is necessary to address these concerns.

The record shows that the Veteran receives treatment at VA.  On remand, copies of updated medical records should be obtained.

Additionally, as noted in the Introduction, in January 2013, the Board also remanded the claim for an increased evaluation for the service-connected concretions of the eyes, and claims for service connection for an acquired psychiatric disorder and tremors.  On remand, the RO should ensure all requested development has been completed.

Accordingly, these remaining matters are REMANDED for the following action:

1.  The RO should take appropriate action to ask the Veteran to identify all sources of treatment that he has received for his claimed conditions and to provide any releases necessary for VA to secure records of such treatment or evaluation.  The RO then should obtain copies of the complete records of any identified treatment source. 

Copies of updated treatment records from the VA Health Care System since January 2011 should be obtained and associated with the claims file. 

If any requested records are not available, that fact must clearly be documented in the claims file and proper notification under 38 C.F.R. § 3.159(e) should be provided to the Veteran.

2.  The RO then should have the Veteran scheduled for a VA examination to ascertain the current severity of the service-connected degenerative joint disease of the lumbar spine and the nature and extent of any related neurological deficit.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner should comment on the severity of the service-connected degenerative joint disease of the lumbar spine and report all signs and symptoms necessary for rating the Veteran's disability under the rating criteria.  

In particular, the examiner should provide the range of motion of the thoracolumbar spine in degrees and state whether there is any form of ankylosis.  The examiner should identify all neurological manifestations of the disabilities.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors.

The examiner must also discuss what effect, if any, the prescribed pain medication has on the Veteran's range of motion and neurological testing.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

3.  The RO then should ensure that development requested in the January 2013 remand has been completed to the extent possible.

4.  After completing all indicated development, the RO should readjudicate the claims remaining on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and be afforded a reasonable opportunity for response.  

The RO should note the attorney's request for copies of all documents and new evidence, to include VA examination reports, obtained in connection with this remand and take appropriate action to comply with this request.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

